The judgment of the Supremo Court Avas entered November 18th 1878,
Pur Curiam.
It does not appear from any evidence in the cause (none being printed) that the question as to the sewer became material. The objection as to irrelevancy must therefore prevail. A plaintiff in error must show by the record how the evidence became material, for if it, to all appearance, has no connection with the matter on trial, the presumption- is that the court below was right.
We discover no error as to the interest under tho facts stated.
Judgment affirmed.
Mr. Justice Trunkdy filed a dissenting opinion as to the interest.